DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Background
The Applicant’s Preliminary Amendment filed on 7/22/19 and Supplemental Preliminary Amendment filed on 07/23/19 have been entered.
According to the Amendment, claims 1-16 are pending. Claims 7, 8, 11, 13, and 14 have been amended.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b) which forms the basis for all indefiniteness rejections set forth in this Office action:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  For example, claims 13 and 14 recite “sending an instruction, which is used for unloading the replenishing goods, to the unmanned delivery vehicle after the goods carrying unit arrives at the inlet of the self-service pick-up cabinet.”  Also, claim 15 recites “one or more memories in which storing executable instructions are stored.”  Furthermore, claim 16 recites “a machine readable storage medium, wherein executable instructions are stored in the machine readable storage medium, and the method according to claim 13 is implemented when executable instructions are executed by a processor.”  As recited, it is in unclear either what the elements of the claim are or how the claim language further limits the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under § 102(a)(1) as being anticipated by CN105852451 (A) to Guo et al. (Guo) (as best understood by machine translation).  In regards to claims 1, 7, and 8, Guo discloses a system and method for replenishing a self-service pick-up cabinet, the self-service pick-up cabinet (3) comprising a plurality of goods lockers, the system for replenishing the self-service pick-up cabinets comprising:
a goods transport device (10,11,13); and 
a control system (not shown but see the Summary of the Invention describing a control unit for controlling storage and retrieval operations), 
wherein: the control system controls an action of the goods transport device; the goods transport device is located on a rear side of the self-service pick-up cabinet, and comprises: a moving unit (10,13) and a goods carrying unit (11) (see the Detailed Ways describing the movable mechanical structures of the storage cabinet), 
wherein the moving unit is capable of transporting the goods carrying unit to a rear side opening of any one of the plurality of goods lockers of the self-service pick-up cabinet (see the Detailed Ways describing a storage process wherein the transport device moves an item to an empty storage space among a plurality of storage spaces in the cabinet), the moving unit transports the goods carrying unit to an inlet of the self-service pick-up cabinet to acquire replenishing goods at the inlet of the self-service pick-up cabinet (see the Detailed Ways describing a storage process wherein the transport device moves to the location of the deposit window to receive an item for storage), and transport the goods carrying unit carrying the replenishing goods to the rear side opening of one, designated by the control system, of the plurality of goods lockers of the self-service pick-up cabinet, under the control of the control system (see see the Detailed Ways describing a storage process wherein the transport device places the item into a select storage space).

In regards to claim 2, Guo further discloses that the goods transport device is a cartesian robot (11), and the moving unit comprises a first shaft (10) and a second shaft (13); the first shaft and the second shaft intersect perpendicularly; and a plane formed by the first shaft and the second shaft is parallel to a plane in which the rear side opening of any one of the plurality of goods lockers of the self-service pick-up cabinet is located; the first shaft is fixed in a first direction, the first direction being a direction of a horizontal plane where the self-service pick-up cabinet is located or a direction perpendicular to the horizontal plane where the self-service pick-up cabinet is located; the second shaft is slidable along the first shaft; the goods carrying unit is located on the second shaft and moves with the sliding of the second shaft, while being slidable along the second shaft. See Fig. 2 (showing the transport device configured to operate in three degrees of freedom while storing and retrieving items in the cabinet).

In regards to claim 3, Guo further discloses that the goods carrying unit is a horizontal tray comprising a pallet (24) and a push plate (25); the pallet is slidable in a third direction perpendicular to the plane formed by the first shaft and the second shaft  See Fig. 6 (showing the portion of the robot responsible for carrying and pushing item(s) from the robot to storage); see also the Detailed Ways describing a storage process wherein the transport device picks and places a new item into a storage space in the cabinet).

In regards to claim 4, Guo further discloses that the first shaft comprises a first slide table slidable along the first shaft, an end of the second shaft is fixed to the first slide table so that the second shaft is slidable along the first shaft; the second shaft comprises a second slide table slidable along the second shaft, and the goods carrying unit is fixed to the second slide table so that the goods carrying unit is slidable along the second shaft. See Figs. 2-3 (showing the transport device with two connected, slidable carriage arrangements).

In regards to claim 5, Guo further discloses that the cabinet further comprises a packaging cabinet (3) configured to package the goods transport device on the rear side of the self-service pick-up cabinet. See Fig. 1 (showing the cabinet main body encasing the transport device).

In regards to claim 6, Guo further discloses that the inlet (5) of the self-service pick-up cabinet is disposed on at least a side of the packaging cabinet; and an outer side of the packaging cabinet is provided with a feeding passage for the replenishing goods to enter the inlet of the self-service pick-up cabinet; and the goods carrying unit acquires the replenishing goods through the feeding passage at the inlet of the self-service pick-up cabinet. See Fig. 1 (showing the item deposit window where items are received by the transport device for delivery to a designated storage space).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under § 103 as being obvious over Guo, supra, in view of US Pub. No. 2015/0332206 to Trew et al. (Trew).  In regards to claims 9 and 10, Guo discloses a control system for replenishing a self-service pick-up cabinet using a method according to claim 7. See Claim 7 supra
Although Guo does not explicitly disclose the one or more memories and processors for executing computer programmable instructions, such features are found in the prior art.  In fact, Trew teaches a computing machine (2000) for an automated package delivery system comprising:
one or more memories (2030 & 2040) in which executable instructions are stored (see ¶¶ [0116-0117] providing a system memory such as ROM, PROM, EPROM, or any other device capable of storing program instructions and a storage media such as CD-ROM, DVD, SSD, or any other data storage device capable of storing operating systems, applications, and program modules); and 
one or more processors (2010) configured to execute the executable instructions (see ¶ [0115] providing a processor for executing code or instructions to perform the operations and functionality of the storage and retrieval system).
Thus, it would have been obvious to modify the control system of Guo with the processor and memory of Trew in order to implement embodiments of the automated replenishing process in computer programming. 

Claims 11 are rejected under § 103 as being obvious over Guo in view of Trew, supra.  In regards to claim 11, Guo discloses a self-service pick-up cabinet system, comprising: 
a self-service pick-up cabinet (see Fig. 1 showing a self-service pick-up cabinet); and
the system for replenishing the self-service pick-up cabinet according to claim 1 (see Claim 1 supra
wherein the self-service pick-up cabinet comprises the plurality of goods lockers (see Fig. 2 showing an array of shelves with a plurality of storage spaces); 
Although Guo does not explicitly disclose the unmanned delivery vehicle for delivering goods to the self-service pick-up cabinet inlet, such a feature is found in the prior art.  In fact, Trew teaches an automated package delivery system comprising:
an unmanned delivery vehicle (120); and 
the unmanned delivery vehicle is configured to transport and unload the replenishing goods to the inlet of the self-service pick-up cabinet (see Fig. 2 for transporting, via aerial delivery device, a package to a target kiosk and upon arrival depositing the package into the kiosk).
Thus, it would have been obvious to modify the self-service pick-up cabinet system of Guo with the aerial delivery device of Trew in order to automatically load and unload items from self-service pick-up cabinets.


Allowable Subject Matter
Claims 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-16 would be allowable if rewritten or amended to overcome the rejection(s) under §112(b), set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  independent claim 13 recites, in part, “sending an instruction, which is used for 
For the aforementioned reasons, claims 14-16 are also allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/KYLE O LOGAN/Primary Examiner, Art Unit 3655